Citation Nr: 9903174	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for osteomyelitis of the 
left tibia with depressed scars of the left lower tibia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from March 13 to 
April 6, 1953.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 1995 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied service connection 
for osteomyelitis of the left leg.

In July 1997, the Board remanded this case for additional 
evidentiary development.  The requested development has been 
completed to the extent feasible, and the case has been 
returned to the Board for appellate review.

After the supplemental statement of the case of June 1998, 
the appellant submitted a statement to the RO, which was then 
received at the Board with correspondence from a U. S. 
Senator.  The appellant has not waived the RO's consideration 
of this evidence.  However, the case need not be remanded to 
the RO for consideration and the issuance of a supplemental 
statement of the case in accordance with 38 C.F.R. 
§ 20.1304(c) (1998) because his statements were essentially 
duplicative of his contentions already associated with the 
claims file.  Therefore, it is not necessary to remand the 
appellant's claim to the RO for consideration of this 
additional evidence.

In November 1998, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (1998).  In conformance with 38 C.F.R. 
§ 20.903 (1998), the appellant and his representative were 
notified at the time the VHA opinion was initially sought by 
means of a November 1998 letter.  After the opinion was 
received at the Board, in December 1998, the representative 
was provided a copy and 60 days to submit any additional 
evidence or argument in response to the opinion.  See 
38 C.F.R. § 20.903 (1998).  The appellant's representative 
submitted additional argument in an informal hearing 
presentation dated in January 1999. 


FINDINGS OF FACT

1.  The appellant's claim is plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
this claim.

2.  The appellant's pre-induction examination showed that he 
had old osteomyelitis of the tibia as a childhood disease, 
which was asymptomatic, and he was assigned a physical 
profile of "2" for the lower extremities.

3.  The appellant's osteomyelitis of the left tibia existed 
prior to entry into service and is not the result of disease 
or injury during service.

4.  During service, the appellant was treated for recurrence 
of osteomyelitis of the left tibia.  He was discharged from 
service due to this condition, and he was assigned a physical 
profile of "4" for the lower extremities.

5.  There is competent medical evidence that the veteran's 
osteomyelitis increased in severity during his military 
service.


CONCLUSIONS OF LAW

1.  The appellant has presented a well-grounded claim for 
service connection for osteomyelitis of the left tibia, and 
VA has satisfied its statutory duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The appellant's osteomyelitis of the left tibia 
preexisted his entry into military service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

3.  The appellant's osteomyelitis of the left tibia was 
aggravated by active military service, and service connection 
is therefore warranted for this condition.  38 U.S.C.A. 
§§ 1110, 1111, 1153, and 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, and 3.306 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

In March 1995, the appellant filed a claim for service 
connection for osteomyelitis.  He submitted various lay and 
medical evidence in support of his claim.  He submitted lay 
statements from his brother, sister, aunt, O.T., and L.P.  
Each statement contained essentially the same information.  
It was indicated that the appellant was hospitalized for two 
years for osteomyelitis when he was eight years old and that 
his doctor had instructed him not to wear boots that laced up 
tight around the leg.  The appellant had had no recurring 
problems with his leg during childhood.  His leg split during 
service after he was told to march and forced to wear boots. 

The appellant submitted a statement dated in February 1995.  
He stated that he stuck a nail in his left ankle when he was 
eight years old, which caused osteomyelitis.  He underwent 
surgery by Dr. Hannan, an orthopedic specialist at the Mobile 
Infirmary.  He stated the doctor told him not to wear high-
top shoes.  He had no further problems with his leg prior to 
service.  He indicated that he brought a letter from Dr. 
Hannan to his induction examination and was dismissed as 
trying to get out of military service.  He was issued boots 
by the military and told to wear them.  He wore the boots for 
a couple of days, and then his leg burst when he was walking.  
He stated his leg split four inches from the scar on his 
ankle up.  This occurred on a Friday, and he was told that he 
had to wait until Monday to receive medical treatment.  The 
military doctor told him that he was being discharged and 
that VA could treat him.  He was issued low-top shoes.  When 
he returned home, he was told at the VA facility in Biloxi, 
Mississippi, that they could not treat anyone with less than 
90 days of service.  Dr. Thompson in Moss Point, Mississippi, 
then treated him for seven months.  Dr. Thompson and his 
partner, Dr. Robert, treated him until they retired.  He was 
then treated by Doctors Kitchen, Rubenstein, and Martin in 
Ocean Springs, Mississippi.  He had had continuous problems 
with his leg since service.  He had difficulty with several 
jobs because of his leg.  

A letter from Milton Wallace, M.D., dated in November 1993 
indicated that the appellant had a long-standing problem with 
osteomyelitis of the left tibia, which was "a service 
connected injury."  He had had recurring bouts of infection 
over the years, and he had recently had a severe bout of 
cellulitis.  A letter from Jim Hudson, M.D., dated in 
September 1994 indicated that the appellant had been treated 
for osteomyelitis of the left leg between July 1987 and 
September 1990.  

A letter from James Martin, M.D., dated in February 1995 
indicated that the appellant had been under his care since 
1974.  He had had childhood osteomyelitis that was treated 
surgically five times.  He then had a "boot top injury" to 
the affected area of the left leg during service.  He had had 
a medical letter stating that he should not wear high-top 
boots, but this was disregarded, causing "severe involvement 
of the leg."  It was noted that this was the history 
provided to Dr. Martin by the appellant long before he filed 
a claim for disability.  The appellant had subsequently 
continued to have chronic drainage of the affected extremity 
causing significant disability. 

The appellant's DD-214 showed that he had active military 
service from March 13 to April 6, 1953.  During his pre-
induction examination in January 1953, it was indicated that 
he had old osteomyelitis of the tibia as a childhood disease, 
which was asymptomatic.  He was assigned a physical profile 
of "2" for the lower extremities.  Ten days after his entry 
onto active duty, it was indicated that he had possible 
recurrent osteomyelitis of the left lower leg and tibia.  X-
rays of the left ankle showed minimal evidence of an old 
osteomyelitis of the medial malleolus of the tibia, but no 
evidence of active disease.  He was placed on a limited 
profile with no duties requiring walking or long standing and 
told to wear low-quarter shoes only.  

The appellant was referred to a Medical Evaluation Board.  He 
indicated that he first noted swelling about the left ankle 
in the spring of 1941, and he was hospitalized in Mobile, 
Alabama.  He apparently had hematogenous osteo of the right 
[sic] tibia.  The bone was opened and treated in a cast.  He 
underwent five operations on the left leg and was in and out 
of the hospital for a period of four years.  During this 
time, there was continuous drainage.  He indicated that there 
had been intermittent drainage from various sites on the left 
leg since 1946 and that he had slight drainage over the 
medial malleolus, left ankle, the day he entered service.  
Examination showed a depressed, adherent scar over the 
anterior aspect of the lower left tibia; a reddened, adherent 
scar over the medial malleolus; two small areas over the 
medial malleolus where the skin was weeping due to boot 
irritation; and a similar area on the anterior aspect of the 
leg just above the ankle.  The appellant was discharged from 
service due to chronic hematogenous osteomyelitis with 
intermittent drainage, onset 1941.  The Medical Board 
determined that this condition was not aggravated by the 
appellant's military service.  Upon discharge from service, 
he was assigned a physical profile of "4" for the lower 
extremities.

Associated with the claims file was an application for 
hospital treatment in April 1955 for acute appendicitis.  The 
appellant reported a past history of osteomyelitis of the 
left tibia at age 12, and it was noted that there was no 
residual disability.  

In April 1995, the appellant underwent a VA examination.  The 
history he provided was consistent with that discussed above.  
Examination showed a well-healed surgical scar over the 
anterior medial aspect of the distal tibial region.  There 
was no visible draining, but there was a scabbed-over area 
over the scar anteriorly, which represented a healing sinus 
tract.  Examination of the ankle revealed swelling.  There 
was increased pigmentation over the left lower extremity 
consistent with venous stasis.  There was marked generalized 
tenderness to palpation over the distal tibia and the ankle 
region.  The scars were markedly adherent to the bone.  X-
rays of the left ankle showed cortical irregularity along the 
distal tibia medially and about the ankle with degenerative 
changes, probably findings of old trauma or perhaps soft 
tissue inflammatory changes.  The diagnosis was chronic 
osteomyelitis, left lower leg.

A May 1995 rating decision denied service connection for 
osteomyelitis.  The RO initially denied the claim finding 
that new and material evidence had not been submitted to 
reopen the claim.  That decision was based on the fact that a 
determination had been made in January 1955 for unemployment 
compensation purposes that service connection was not 
warranted for osteomyelitis.  A December 1995 rating decision 
then denied service connection on the merits, finding that 
the appellant's osteomyelitis preexisted his entry into 
service and was not aggravated by service.  

The appellant's contentions in his substantive appeal were 
essentially duplicative of his prior statements.  He 
maintained that his service medical records showed 
superimposed trauma during service, in that he was ordered to 
wear boots and his leg burst open.  He disagreed with the 
statement in his service medical records that he told the 
Medical Board that he had had intermittent drainage of the 
leg between 1946 and 1953; he maintained that he had no 
problems during this time period.  He stated his condition 
was aggravated by wearing boots during service and that the 
notation in the Medical Board records stating "irritation 
from boots" supported this conclusion.  

In August 1996, the appellant had a personal hearing at the 
RO.  His testimony was consistent with his prior contentions.  
He indicated that he was treated for osteomyelitis from 
approximately 1939 or 1940 to 1946.  He then worked at 
Brookley Air Force Base from 1951 until his entry into 
service, and he had had no problems with his leg.  He stated 
that he presented a letter from his doctor upon his induction 
into service indicating that he could not wear boots or high-
top shoes.  He stated his doctor had told him that if he wore 
anything tight around the leg it might bring the dormant 
osteomyelitis "back to life" or "wake it up."  He 
indicated that he was ordered to wear combat boots during 
service.  He did so, but his leg swelled up and "split" 
just above the ankle.  He indicated that after service, he 
was treated for 7-8 months before his condition stabilized.  
He then had recurrence of osteomyelitis in approximately 
1961, with several recurrences since that time.  

The appellant submitted his medical records from Mobile 
Infirmary covering the period August 1942 to January 1943.  
These records showed treatment for chronic osteomyelitis of 
the left tibia, including two surgical procedures.  

In July 1997, the Board remanded this case for additional 
evidentiary development.  The appellant was asked to submit a 
copy of his employment examination for Brookley Air Force 
Base from 1951.  He was also asked to submit treatment 
records from Doctors Thompson and Robert of Moss Point, 
Mississippi, for 1953; for treatment in 1961; from Dr. James 
Martin for treatment from 1974 to the present; from Dr. Jim 
Hudson for treatment from 1987 to 1990; and from Dr. Milton 
Wallace.  The appellant replied that Doctors Thompson and 
Robert were deceased, and their records were not available.  
The records from Brookley Air Force Base were in St. Louis, 
Missouri, since that facility had closed in 1969.  Dr. 
Everett, who had conducted the surgery in 1961, was also 
deceased, and those records were not available.  

The RO obtained the appellant's medical records from Dr. 
Martin covering the period December 1973 to April 1996.  
These records showed treatment for chronic osteomyelitis in 
February 1990 and October 1993.  It was noted that he had a 
long history of osteomyelitis following a puncture wound that 
he had incurred in childhood.  X-rays in 1993 showed mixed 
osteoblastic and osteolytic changes in the distal diaphysis 
of the left tibia, which was unchanged since January 1989, 
possibly secondary to old osteomyelitis.  There was no sign 
of acute osteomyelitis.

The RO obtained the appellant's medical records from Dr. 
Hudson covering the period July 1987 to August 1990.  These 
records showed treatment for chronic osteomyelitis in 1990.  
In December 1987, it was noted that his left leg was short 
due to old osteomyelitis in the tibia as a child.  It was 
noted that his original problem was in 1941, and he had had a 
flare-up in 1968.  He had had at least those two occurrences 
and numerous surgical procedures.  In January 1990, it was 
noted that the appellant had a history of osteomyelitis when 
he was 8 or 9 years old, which had eventually resolved until 
it broke open again in 1968 or 1969.  A bone scan in January 
1990 showed no evidence of osteomyelitis.  It was also noted 
that magnetic resonance imaging (MRI) showed changes in the 
bone compatible with old osteomyelitis, but nothing that 
suggested acute or active chronic osteomyelitis.  

The RO obtained the appellant's medical records from Dr. 
Wallace covering the period October 1990 to July 1996.  These 
records showed treatment for chronic osteomyelitis in 1993.  
It was also noted on several occasions that the site of the 
old osteomyelitis was draining a little.  A bone scan in 
November 1993 showed minimal increased activity in the left 
tibia, probably related to the previous osteomyelitis, but 
the degree of activity did not suggest an acute process. 

The RO obtained the appellant's medical records from Howard 
Memorial Hospital for hospitalization and surgery in 
September 1966 due to recurrence of osteomyelitis.  The RO 
obtained the appellant's records from the Social Security 
Administration.  It was determined in 1986 that he was 
disabled due to obesity and degenerative arthritis of both 
knees.  The extensive records showed no treatment for 
osteomyelitis.  A statement by Dr. Martin indicated that the 
appellant had a history of osteomyelitis of the left leg at 
age 10 and again in 1969.  

The RO requested additional records for the appellant from 
the National Personnel Records Center in St. Louis, Missouri.  
The only documents received were reports from the Surgeon 
General's Office indicating that he was hospitalized in 1953 
for chronic osteomyelitis. 

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case and in November 
1998 requested a medical opinion from the Veterans Health 
Administration (VHA).  A letter was received from a physician 
at the Cleveland, Ohio, VA Medical Center in December 1998.  

The VHA opinion is as follows:

[The appellant] was in the hospital [sic] 
from March 13 to April 6, 1953.  The 
patient had a history of chronic 
hematogenous osteomyelitis of the tibia 
which started in August of 1942, and two 
surgical procedures were done at that 
time.  At the time of his entrance into 
service, he indicated that there had been 
slight drainage over the medial malleolus 
on the day that he entered the service.  
He had a flair [sic] up of the 
osteomyelitis in the service or in the 
first few days after he entered the 
service and was discharged from the 
service due to chronic hematogenous 
osteomyelitis with intermittent drainage, 
onset 1941.  He has [had] several 
episodes of recurrence of his 
osteomyelitis since that time.

This in essence is a case of chronic 
hematogenous osteomyelitis that has had 
several recurrences requiring treatment 
since his onset in August of 1942.  The 
questions that have been asked at this 
time are (1) One [sic] the basis of all 
of the evidence of record pertinent to 
the manifestations of the appellant's 
osteomyelitis prior to, during, and 
subsequent to service, did he experience 
an increase in chronic disability during 
service; (2) If so, was the increase in 
severity of the appellant's osteomyelitis 
clearly and unmistakably due to the 
natural progress of that disability?

The natural history of chronic 
osteomyelitis is one in which the 
clinical manifestations wax and wane and 
very [sic] throughout the persons 
lifetime and it is impossible to say that 
at any time the osteomyelitis has been 
completely cured.  It is common to have a 
clinical recurrence of the disease 
following the original onset.  There is 
no consensus as to what causes the flair 
[sic] ups to occur.  There is some 
feeling that activities that cause a 
rapid remodeling of the bone can somehow 
free encapsulated cells which can cause 
osteo but remodeling occurs as a normal 
consequence and to be able to place a 
cause and effect on that process is very 
difficult.  According to the history, the 
patient had times following his time in 
the service, during which he was 
completely asymptomatic and then 
subsequently had another reoccurrence.  
It is my opinion that the patient did 
have any [sic] increase in chronic 
disability during the service, however, 
subsequent to the service, he had an 
asymptomatic period similar to that which 
he had before he went in the service.  
The increase in the severity of the 
patients chronic osteomyelitis, is more 
likely than not due to the natural 
progress of the disease.  I do not think 
that it is possible to determine whether 
the time the patient spent in the service 
had any effect on the long term progress 
of the disease.  I think that it is very 
unlikely that the time in the service had 
any long term effect but, there is no way 
to prove or disprove that in any absolute 
way.

The VHA opinion was provided to the appellant's 
representative in January 1999.  The appellant's 
representative responded with additional argument in a 
January 1999 informal hearing presentation to the Board.  It 
was argued that, despite the VHA opinion, service connection 
was warranted.


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  As indicated above, the appellant's 
entrance examination showed that he had had osteomyelitis of 
the left tibia during childhood.  Therefore, the evidence 
clearly shows that this condition existed prior to his entry 
into service, and he is not entitled to the presumption of 
soundness.  The appellant does not deny that this condition 
existed prior to service; rather, he maintains that this 
condition was aggravated by service.  Therefore, the issue is 
whether his preexisting osteomyelitis of the left tibia was 
aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The appellant's claim for service connection is plausible in 
that he had a preexisting condition of osteomyelitis of the 
left tibia that was asymptomatic upon entry into service and 
became symptomatic during service.  He then continued to 
experience recurrences of this condition after his separation 
from service.  The VHA opinion concluded that the appellant 
experienced an increase in his osteomyelitis disability 
during service.  The service medical records support this 
opinion.  First, the appellant's contentions regarding 
aggravation of his osteomyelitis after being ordered to wear 
boots during service are credible.  His service medical 
records referred to two areas where the skin was weeping due 
to irritation of boots.  These areas of irritation were not 
present upon entry into service and were caused by service.   

Second, when a preexisting condition worsens during service 
and then improves with treatment so that it is no worse upon 
discharge than it was upon induction, then the presumption of 
aggravation is not raised.  Verdon v. Brown, 8 Vet. App. 529, 
537 (1996).  However, it cannot be said that the appellant's 
flare-up during service improved with treatment so that it 
was asymptomatic on discharge.  The appellant's osteomyelitis 
of the left tibia had clearly increased in disability between 
his induction and discharge from service, in that he was 
asymptomatic upon entry into service and symptomatic upon 
discharge from service.  Upon induction into service, he was 
assigned a physical profile of "2" for his lower 
extremities.  See McIntosh v. Brown, 4 Vet. App. 553, 555 
(1993) (citations omitted) (Under the categories of PULHES, 
the "L" stands for "lower extremities" including the feet 
and legs).  The number "2" indicated that the appellant 
"possess[ed] some medical condition or physical defect which 
may impose some limitations on classification and 
assignment."  Id. (citation omitted).  Upon discharge from 
service, the appellant was assigned a physical profile of 
"4" for his lower extremities.  The number "4" indicated 
that the appellant "ha[d] one or more medical conditions or 
physical defects of such severity that performance of 
military duty must be drastically limited."  Id.  The 
assigned profiles upon induction and discharge from service 
support the conclusion that there was an increase in 
disability during service.  The Board concludes that there is 
sufficient objective evidence of an increase in the 
osteomyelitis disability during the appellant's military 
service to raise the presumption of aggravation.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, medical records have been obtained and an 
examination provided.  The appellant was provided a hearing 
in accordance with his request.  The RO complied with the 
Board's 1997 Remand instructions.  Therefore, VA has 
satisfied its duty to assist the appellant in the development 
of this claim. 

In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).  Although the medical evidence 
indicates that it is the natural progress of osteomyelitis to 
intermittently recur, there is a lack of clear and 
unmistakable evidence that the increase in the severity of 
the appellant's osteomyelitis of the left tibia during 
service was due to the natural progress of the disability.  
The VHA opinion indicated that the increase in severity was 
more likely than not due to the natural progress of the 
disease.  The phrase "more likely than not" would be 
sufficient to rebut the presumption of aggravation if the 
burden of proof were a preponderance of the evidence.  
However, it is VA's burden to rebut the presumption of 
aggravation with clear and unmistakable evidence, which is a 
higher burden of proof than preponderance of the evidence.  
The VHA opinion did not provide clear evidence, in that it 
further indicated that it was not possible to determine 
whether the appellant's military service had any long-term 
effect on the progress of the osteomyelitis, and, although it 
was very unlikely that this was the case, there was no way to 
prove or disprove that in any absolute way.  These statements 
indicate that, from a medical standpoint, there is no way to 
conclude with certainty whether the appellant's recurrence of 
osteomyelitis during his military service was due to the 
natural progress of this disease.  The very high burden 
imposed in order to rebut the presumption of aggravation not 
having been met, the Board finds that the appellant's 
osteomyelitis of the left tibia was aggravated by his active 
military service.  38 U.S.C.A. §§ 1111 and 1153 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, and 3.306 (1998).


ORDER

Entitlement to service connection for osteomyelitis of the 
left tibia with depressed scars of the left lower tibia by 
aggravation is granted.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 15 -


